DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/17/2020 and 10/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosures statement are being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10 and 14-17 are rejected under 35 U.S.C. §103 as being unpatentable over Ma et al. (EP 3091805 A1) hereinafter “Ma” in view of Panteleev et al. (US 20170208616 A1) hereinafter “Panteleev”
As per claim 1, Ma discloses a method in a first node for wireless communication, comprising: 
receiving a first radio signal, the first radio signal indicating a second index (Ma, [0061], FIG. 1, The first node receives control signaling…where the control signaling includes an indication identifier and resource indication information corresponding to the indication identifier)
transmitting a first signaling (Ma, [0009], sending, by the first node, a resource scheduling request message)
Ma does not explicitly discloses transmitting a second radio signal.
Panteleev discloses transmitting a second radio signal (Panteleev, [0088], transmit a second RRC message that indicates a group of bitmaps...)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Panteleev related to transmit a second radio signal and have modified the teaching of Ma in order to improve data throughput ([0003])
Ma in view of Panteleev disclose wherein a first index and the second index are used for generating the first signaling and the second radio signal respectively; the first signaling is unrelated to the second index (Panteleev, [0056], T-RPT may indicate a sequence of TTI indexes to be used for the transmission of the D2D message)
(Ma, [0006], the control signaling includes an indication identifier and resource indication information corresponding to the indication identifier)

As per claim 2, Ma in view of Panteleev disclose the method according to claim 1, comprising: transmitting a second signaling (Panteleev, [0088], transmit a second RRC message that indicates a group of bitmaps...)
wherein the second signaling indicates the first index (Panteleev, [0056], indicate a sequence of TTI indexes to be used for the transmission of the D2D message)

As per claim 3, Ma in view of Panteleev disclose the method according to claim 1, wherein the first signaling can be decoded by any terminal in a first terminal group, the first terminal group comprises multiple terminals, a transmitter of the first radio signal is one of the multiple terminals, and the second radio signal can be correctly decoded by the transmitter of the first radio signal among the multiple terminals only (Panteleev, [0039], decoding functions that may include formation of baseband signals for transmission and decoding of received signals)

As per claim 7, Ma in view of Panteleev disclose the method according to claim 1, comprising: monitoring a third signaling (Ma, [0102], FIG. 3a, a node 3); and when the third signaling is detected, the method includes: receiving a third radio signal (Ma, [0102], FIG. 3a, control signal); wherein, the third signaling includes configuration information for the third radio signal, time-frequency resources indicated by the third signaling are overlapping with first (Ma, [0006], the control signaling includes an indication identifier and resource indication information corresponding to the indication identifier)

As per claim 8, Ma discloses a first node for wireless communication, comprising: 
a first transceiver, to receive a first radio signal, the first radio signal indicating a second index (Ma, [0061], FIG. 1, the first node receives control signaling…where the control signaling includes an indication identifier and resource indication information corresponding to the indication identifier)
a first transmitter, to transmit a first signaling (Ma, [0009], sending, by the first node, a resource scheduling request message)
Ma does not explicitly discloses a second transmitter, to transmit a second radio signal; 
Panteleev discloses transmitting a second radio signal (Panteleev, [0088], transmit a second RRC message that indicates a group of bitmaps...)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Panteleev related to transmit a second radio signal and have modified the teaching of Ma in order to improve data throughput ([0003])
(Panteleev, [0056], T-RPT may indicate a sequence of TTI indexes to be used for the transmission of the D2D message); the first signaling is unrelated to the second index (Ma, [0009], control signaling) and the first signaling comprises configuration information for the second radio signal (Ma, [0006], the control signaling includes an indication identifier and resource indication information corresponding to the indication identifier)

As per claim 9, Ma in view of Panteleev disclose the first node according to claim 8, wherein the first transceiver transmits a second signaling; and the second signaling indicates the first index (Panteleev, [0056], indicate a sequence of TTI indexes to be used for the transmission of the D2D message)

As per claim 10, Ma in view of Panteleev disclose the first node according to claim 8, wherein the first signaling can be decoded by any terminal in a first terminal group, the first terminal group comprises multiple terminals, a transmitter of the first radio signal is one of the multiple terminals, and the second radio signal can be correctly decoded by the transmitter of the first radio signal among the multiple terminals only (Panteleev, [0039], decoding functions that may include formation of baseband signals for transmission and decoding of received signals)

As per claim 14, Ma in view of Panteleev disclose the method according to claim 8, comprising: a first receiver, to monitoring a third signaling (Ma, [0102], FIG. 3a, a node 3);; (Ma, [0006], the control signaling includes an indication identifier and resource indication information corresponding to the indication identifier)

As per claim 15, Ma discloses a second node for wireless communication, comprising: 
a second transceiver, to transmit a first radio signal, the first radio signal indicating a second index (Ma, [0061], FIG. 1, The first node receives control signaling…where the control signaling includes an indication identifier and resource indication information corresponding to the indication identifier)
a second receiver, to receive a first signaling (Ma, [0009], sending, by the first node, a resource scheduling request message)
Ma does not explicitly discloses a third receiver, to receive a second radio signal.
Panteleev discloses a third receiver, to receive a second radio signal Panteleev, [0088], transmit a second RRC message that indicates a group of bitmaps...) 

Ma in view of Panteleev disclose wherein a first index and the second index are used for generating the first signaling and the second radio signal respectively; the first signaling is unrelated to the second index (Panteleev, [0056], T-RPT may indicate a sequence of TTI indexes to be used for the transmission of the D2D message); and the first signaling comprises configuration information for the second radio signal (Ma, [0006], the control signaling includes an indication identifier and resource indication information corresponding to the indication identifier)

As per claim 16, Ma in view of Panteleev disclose the second node according to claim 15, wherein the second transceiver receives a second signaling (Panteleev, [0088], transmit a second RRC message that indicates a group of bitmaps...); and the second signaling indicates the first index (Panteleev, [0056], indicate a sequence of TTI indexes to be used for the transmission of the D2D message)

As per claim 17, Ma in view of Panteleev disclose the second node according to claim 15, wherein the first signaling can be decoded by any terminal in a first terminal group, the first terminal group comprises multiple terminals, the second node is one of the multiple terminals, and the second radio signal can be correctly decoded by the second node among the multiple terminals only (Panteleev, [0039], decoding functions that may include formation of baseband signals for transmission and decoding of received signals)
Claims 4-6, 11-13 and 18-20 are rejected under 35 U.S.C. §103 as being unpatentable over Ma in view of Panteleev and further in view of Yang et al. (US 20170215172) hereinafter “Yang”
As per claim 4, Ma in view of Panteleev disclose the method according to claim 1, they do not explicitly disclose comprising: detecting first information in each of K time window(s), the K being a positive integer; wherein the first information comprises a HARQ-ACK associated to the second radio signal.
Yang discloses detecting first information in each of K time window(s), the K being a positive integer; wherein the first information comprises a HARQ-ACK associated to the second radio signal (Yang, claim 4, wherein the UL grant DCI is received in a subframe n and transmission of the UL data is performed in a subframe n+k (where k is a positive integer)… in a HARQ process number field of the retransmission UL grant DCI, the same HARQ process number as a HARQ process number included in the UL grant DCI)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Yang related to detect first information in each of K time window(s), the K being a positive integer wherein the first information comprises a HARQ-ACK associated to the second radio signal and have modified the teaching of Ma and Panteleev in order to increase data throughput efficiently (Yang, [0002])

As per claim 5, Ma in view of Panteleev disclose the method according to claim 1, they do not explicitly disclose a CRC included in the first signaling is scrambled with the first index; 
Yang discloses a CRC included in the first signaling is scrambled with the first index (Yang, [0080], the CRC is masked (or scrambled) with an identifier (for example, a radio network temporary identifier (RNTI)) depending on usage of the PDCCH or owner of the PDCCH)
the configuration information for the second radio signal includes at least one of frequency domain resources occupied by the second radio signal, a Modulation and Coding Status, employed by the second radio signal, a Redundancy Version employed by the second radio signal (Yang, [0015], a redundancy version (RV) field in addition to a 5-bit modulation and coding scheme field)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Yang related to a CRC included in the first signaling is scrambled with the first index, the configuration information for the second radio signal includes at least one of frequency domain resources occupied by the second radio signal, a Modulation and Coding Status, employed by the second radio signal, a Redundancy Version employed by the second radio signal and have modified the teaching of Ma and Panteleev in order to increase data throughput efficiently (Yang, [0002])

(Ma, [0014], receiving a broadcast message sent by the second node, where the broadcast message includes information used to indicate the resource pool)

As per claim 11, Ma in view of Panteleev disclose the first node according to claim 8, they do not explicitly disclose comprising: a first receiver, to detect first information in each of K time window(s), the K being a positive integer; wherein the first information comprises a HARQ-ACK associated to the second radio signal.
Yang discloses detecting first information in each of K time window(s), the K being a positive integer; wherein the first information comprises a HARQ-ACK associated to the second radio signal (Yang, claim 4, wherein the UL grant DCI is received in a subframe n and transmission of the UL data is performed in a subframe n+k (where k is a positive integer)… in a HARQ process number field of the retransmission UL grant DCI, the same HARQ process number as a HARQ process number included in the UL grant DCI)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Yang related to detect first information in each of K time window(s), the K being a positive integer wherein the first information comprises a HARQ-ACK associated to the second radio signal and have modified the teaching of Ma and Panteleev in order to increase data throughput efficiently (Yang, [0002])

As per claim 12, Ma in view of Panteleev disclose the first node according to claim 8, they do not explicitly disclose a CRC included in the first signaling is scrambled with the first index; the configuration information for the second radio signal includes at least one of frequency domain resources occupied by the second radio signal, a Modulation and Coding Status, employed by the second radio signal, a Redundancy Version employed by the second radio signal and a HARQ process number employed by the second radio signal; a channel occupied by the first signaling includes a Physical Sidelink Control Channel; the second radio signal is a PSSCH.
Yang disclose a CRC included in the first signaling is scrambled with the first index (Yang, [0080], the CRC is masked (or scrambled) with an identifier (for example, a radio network temporary identifier (RNTI)) depending on usage of the PDCCH or owner of the PDCCH)
the configuration information for the second radio signal includes at least one of frequency domain resources occupied by the second radio signal, a Modulation and Coding Status, employed by the second radio signal, a Redundancy Version employed by the second radio signal (Yang, [0015], a redundancy version (RV) field in addition to a 5-bit modulation and coding scheme field)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Yang related to a CRC included in the first signaling is scrambled with the first index, the configuration information for the second radio signal includes at least one of frequency domain resources occupied by the second radio signal, a Modulation and Coding Status, employed by the second radio signal, a Redundancy Version 

As per claim 13, Ma in view of Panteleev and Yang disclose the first node according to claim 11, a receiver of the second radio signal comprises a second node; when the second radio signal is correctly decoded by the second node, the second node transmits the first information; when the second radio signal is not correctly decoded by the second node, the second node does not transmit the first information (Ma, [0014], receiving a broadcast message sent by the second node, where the broadcast message includes information used to indicate the resource pool)

As per claim 18, Ma in view of Panteleev disclose the second node according to claim 15, they do not explicitly disclose comprising: a third receiver, to transmit first information in one or more of K time window(s), the K being a positive integer; wherein the first information comprises a HARQ-ACK associated to the second radio signal.
Yang discloses transmitting first information in one or more of K time window(s), the K being a positive integer; wherein the first information comprises a HARQ-ACK associated to the second radio signal (Yang, claim 4, wherein wherein the UL grant DCI is received in a subframe n and transmission of the UL data is performed in a subframe n+k (where k is a positive integer)… in a HARQ process number field of the retransmission UL grant DCI, the same HARQ process number as a HARQ process number included in the UL grant DCI)


As per claim 19, Ma in view of Panteleev disclose the second node according to claim 15, they do not explicitly disclose a CRC included in the first signaling is scrambled with the first index; the configuration information for the second radio signal includes at least one of frequency domain resources occupied by the second radio signal, a Modulation and Coding Status, employed by the second radio signal, a Redundancy Version employed by the second radio signal and a HARQ process number employed by the second radio signal; a channel occupied by the first signaling includes a Physical Sidelink Control Channel; the second radio signal is a PSSCH. 
Yang discloses a CRC included in the first signaling is scrambled with the first index (Yang, [0080], the CRC is masked (or scrambled) with an identifier (for example, a radio network temporary identifier (RNTI)) depending on usage of the PDCCH or owner of the PDCCH)
the configuration information for the second radio signal includes at least one of frequency domain resources occupied by the second radio signal, a Modulation and Coding Status, employed by the second radio signal, a Redundancy Version employed by the second radio signal (Yang, [0015], a redundancy version (RV) field in addition to a 5-bit modulation and coding scheme field)


As per claim 20, Ma in view of Panteleev and Yang disclose the second node according to claim 18; when the second radio signal is correctly decoded by the second node, the second node transmits the first information (Ma, [0014], receiving a broadcast message sent by the second node, where the broadcast message includes information used to indicate the resource pool)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571)270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEFF BANTHRONGSACK/Examiner, Art Unit 2462              

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462